This is an original proceeding in prohibition wherein a rulenisi was issued against the Circuit Judge of the Seventh Judicial Circuit and William Cobb, as Receiver of the Circuit Court, to prohibit the respondents from exercising further jurisdiction and powers under certain orders alleged in the petition to have been duly superseded by appeals taken to this Court in an equity case wherein Belle Mead Development Corporation was complainant, and Florida East Coast Bulb Farms, Inc., George L. Tippins, et al., were defendants.
The appeals in connection with which the rule nisi was issued, have now been decided, so any further consideration of the question whether a permanent writ of prohibition should issue therein has now become immaterial, inasmuch as the mandate we will issue on the decisions on the appeal involved will control all future proceedings by the respondents in this cause, the Circuit Judge and his receiver.
This proceeding is therefore dismissed at costs of relator. WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.